UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7569


RUSSELL ADAM PELLETIER,

                                            Plaintiff - Appellant,


          and


BOBBY PATTERSON; ALVIN O. WASHINGTON; LAYRANZY
ARMSTRONG,

                                                       Plaintiffs,


          versus


WHITNEY COLEMAN; BOBBY HARDISON; JACK MCKEEN;
MELBA JONES; KENNETH BILLER,

                                           Defendants - Appellees,


          and


BERRY; LEWIS; CLATTERBUCK; WOLKOWICZ; STEVEN
KEYS; LUGGAR; DYER; GRAY; (MALE); GARRISON;
MCDANIALS; GRAVES; AYLOR; DR. REESE; CENTRAL
VIRGINIA REGIONAL JAIL, all Officers; E. L.
CROSLEY; RANDALL J. ARFT,

                                                       Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-02-828-7)
Submitted:   January 13, 2005           Decided:   January 20, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Adam Pelletier, Appellant Pro Se. Elizabeth Kay Dillon,
Jim Harold Guynn, Jr., GUYNN, MEMMER & DILLON, P.C., Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

          Russell Adam Pelletier appeals the district court’s order

entering judgment in favor of Defendants in his 42 U.S.C. § 1983

(2000) action pursuant to a jury verdict.    We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.        See Pelletier v.

Coleman, No. CA-02-828-7 (W.D. Va. Sept. 7, 2004).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -